Citation Nr: 0028495	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1952 
to July 1954, with subsequent service in the Reserves.  

Service connection was denied for schizophrenia by a March 
1993 rating decision that became final when the appellant did 
not file an appeal of the decision within one year after 
receiving notification thereof in March 1993.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
rating decision by the Department of Veterans Affairs (VA) 
San Juan, Puerto Rico, Regional Office (RO).  


FINDINGS OF FACT

1.  A March 1993 rating decision denied service connection 
for schizophrenia, and that decision became final when the 
appellant did not timely file an appeal from the decision 
after receiving notification thereof in March 1993.  

2.  Because the evidence received since the March 1993 rating 
decision is merely cumulative of the evidence previously 
considered, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for schizophrenia.  


CONCLUSION OF LAW

The evidence received by VA since the March 1993 rating 
decision is not new and material, and the claim for service 
connection for schizophrenia is not reopened.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5108, 
7105(c) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.307, 3.309, 20.302(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for 
schizophrenia was previously denied by a March 1993 rating 
decision that became final when he did not file a timely 
appeal (within one year) of the decision after receiving 
notification thereof in March 1993.  Except as otherwise 
provided, when a claim becomes final after an unappealed 
rating decision, the claim may not be thereafter reopened.  
Should new and material evidence be presented or secured with 
respect to a claim that has been disallowed, the claim shall 
be reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
process for reopening claims was a three-step process under 
the holding by United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented, which under 
38 C.F.R. § 3.156(a) means evidence not previously submitted 
to agency decision makers which satisfies the following 
requirements: it bears directly and substantially upon the 
specific matter under consideration; it is neither cumulative 
nor redundant; and, by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary must reopen the claim and "evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999).  For the limited purpose of 
determining whether to reopen a claim, the Board must accept 
the new evidence as credible and entitled to full weight.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for schizophrenia was last 
finally denied by the March 1993 rating decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or for injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the March 1993 rating 
decision included the following: the appellant's service 
medical records, which did not show any complaint or finding 
of any acquired psychiatric disorder during his active duty 
period; a report of VA hospitalization from July 10, 1975, to 
September 30, 1975, that listed a diagnosis of alcoholism 
(alcohol hallucinations); a report of VA hospitalization from 
June 1976 to February 1977 that listed a diagnosis of 
schizophrenia, undifferentiated type; a report of VA 
hospitalization from August 1977 to January 1978 that listed 
a diagnosis of chronic schizophrenia, undifferentiated type; 
a report of psychiatric examination in January 1978 that 
diagnosed chronic schizophrenia, undifferentiated type; VA 
outpatient records, dated in July and August 1983 that noted 
a diagnosis of schizophrenia; a report of VA psychiatric 
examination performed in December 1984 that diagnosed chronic 
schizophrenia, undifferentiated type, and noted the 
appellant's first VA hospitalization in 1975 for alcoholic 
hallucinations; medical reports from a private mental 
hospital, dated in July 1983 and August 1988, which indicated 
that the appellant had been initially treated in May 1981; an 
August 1991 statement from R. L. Rios that described the 
appellant's hospitalization in July 1975; and a private 
medical statement from J. A. Juarbe, M.D., that noted a 
diagnosis of chronic schizophrenia, undifferentiated type, 
had been established during the appellant's period of 
hospitalization from June 1976 to February 1977.  Service 
connection was denied for schizophrenia by the March 1993 
rating decision on the basis that there was no evidence that 
linked the appellant's schizophrenia to military service.  

The evidence submitted since the March 1993 rating decision 
includes the following: a service medical report indicating 
that during a scheduled period of active duty for training 
from July 7 to July 20, 1975, the appellant was hospitalized 
at a VA hospital on July 10 for treatment of delirium tremens 
after acting erratic and appearing to be suffering from a 
nervous condition; reports of quadrennial examinations for 
the Reserves, performed in April 1973, when the appellant 
reported a history of nervous trouble, and in November 1974, 
when the appellant reported no history of nervous trouble and 
psychiatric findings were reported as normal; and statements 
from a private mental hospital, dated in September 1994, 
March 1996, and May 1997, that reported the appellant's 
initial treatment for schizophrenia in May 1981.  While this 
evidence is new, in that it was not previously of record, it 
is cumulative of the evidence considered in March because it 
reveals that the appellant has schizophrenia, a fact that was 
evident in March 1993, and that schizophrenia was initially 
manifested during the appellant's period of hospitalization 
from June 1976 to February 1977.  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for 
schizophrenia cannot be reopened, as the appellant has not 
submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for 
schizophrenia, this claim remain denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

